
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.49



AMENDMENT NO. 1
TO
FLOWSERVE CORPORATION
FLEX HEALTH AND WELFARE PLAN


        WHEREAS, Flowserve Corporation ("Corporation") maintains the Flowserve
Corporation Flex Health and Welfare Plan, as amended and restated effective as
of January 1, 2001;

        WHEREAS, The Corporation retains the right to amend the Plan pursuant to
Section 6.1 thereof; and

        WHEREAS, the Corporation desires to amend the Plan in order to revise
certain procedures in Section 5.1 (Claims Procedure) for disability benefits
claims.

        NOW, THEREFORE, the Plan is hereby amended as follows:

1.Section 5.1 is hereby amended, effective as of January 1, 2001, by restating
such Section in its entirety to read as follows:

(a)Except as provided in subsection (b), a claim for benefits under a Welfare
Program shall be submitted in accordance with and to the party designated under
the terms of such Welfare Program. Notwithstanding the foregoing, unless a
Welfare Program specifically provides otherwise, a claim for benefits must be
submitted not later than twelve (12) months after the date that the claim arises
(for example, the date a medical service is provided and the charge is
incurred). Furthermore a submitted claim shall not be treated as having been
filed until all information necessary to process the claim is submitted. In the
event that a claim, as originally submitted, is not complete, the claimant shall
be notified and the claimant shall then have the responsibility for providing
the missing information. If all information necessary to process a claim is not
submitted by the applicable claim filing deadline, the claim shall automatically
be deemed to be denied.

(b)In the event that a Welfare Program does not prescribe a claims procedure for
benefits that satisfies the requirements of Section 503 of ERISA, the claims
procedure described below shall apply. (1)Initial Claim Process. A claim and all
required documentation shall be filed in writing with the Plan Administrator and
decided within ninety (90) days (forty five (45) days for a disability claim) by
the Plan Administrator, unless special circumstances require an extension of up
to ninety (90) additional days (thirty (30) additional days for a disability
claim). Written notice of the decision on such claim shall be furnished promptly
to the claimant and shall be written in a manner calculated to be understood by
the claimant and shall: (A)set forth an explanation of the specific findings and
conclusions upon which such denial is based, making reference to the pertinent
provisions of the Plan or Welfare Program documents;

(B)describe any additional information or material needed to support the claim
and explain why such information or material, if any, is necessary; and

(C)describe the claims review procedures in subsection (2). A copy of any
internal rule, guideline, protocol or other similar criteria relied upon in
making the adverse determination shall be provided without charge upon request.
(2)Claims Review Process. In the event a claim for benefits is denied, or if the
claimant has had no response to such claim within ninety (90) days (forty five
(45) days for a disability claim) of its submission (in which case the claim for
benefits shall be deemed to have been denied), the claimant or his duly
authorized representative may request a review by the Plan Administrator of such
decision denying the claim at the claimant's sole expense.

--------------------------------------------------------------------------------

(A)Any such request must be filed in writing with the Plan Administrator within
sixty (60) days (one hundred eighty (180) days for a disability claim) after
receipt by the claimant of written notice of the decision or the date such claim
is deemed to be denied. Such written request for review shall contain all
additional information that the claimant wishes the Plan Administrator to
consider.

(B)In pursuing this review, the claimant or his duly authorized representative:
(i)may review pertinent documents; and

(ii)may submit issues and comments in writing.

Written notice of the decision on review shall be furnished to the claimant
within sixty (60) days (forty five (45) days for a disability claim), unless
special circumstances require an extension of up to sixty (60) days (forty five
(45) days for a disability claim) following the receipt of the request for
review. The written notice of the Plan Administrator's decision shall be written
in a manner calculated to be understood by the claimant and include specific
reasons for the decision and shall refer to the pertinent provisions of the Plan
or Welfare Program on which the decision is based. If the decision on review is
not furnished within the time specified above, the claim shall be deemed to be
denied on review."

2.Except as provided above, the Plan shall remain in full force and effect.

        IN WITNESS WHEREOF, the Corporation has caused this instrument as
amended and restated to be executed effective as of January 1, 2001, except as
otherwise stated herein.

    FLOWSERVE CORPORATION
 
 
By:
/s/ Ronald F. Shuff

--------------------------------------------------------------------------------

Ronald F. Shuff
Vice President, Secretary and General Counsel

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.49



AMENDMENT NO. 1 TO FLOWSERVE CORPORATION FLEX HEALTH AND WELFARE PLAN
